IN THE COMMONWEALTH COURT OF PENNSYLVANIA

ChildFirst Services, Inc.,                 :
                   Petitioner              :
                                           :
             v.                            :
                                           :
Department of Human Services,              :   No. 681 C.D. 2021
                 Respondent                :   Submitted: March 7, 2022


BEFORE:      HONORABLE ANNE E. COVEY, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                            FILED: March 29, 2022

             ChildFirst Services, Inc. (ChildFirst) petitions this Court for review of
the Department of Human Services (DHS), Bureau of Hearings and Appeals’ (BHA)
June 7, 2021 order adopting the Administrative Law Judge’s (ALJ) April 23, 2021
adjudication and recommendation (Recommendation) that granted DHS’s Motion to
Dismiss (Motion). There are three issues for this Court’s review: (1) whether the
BHA’s determination that it lacks authority to award monetary damages as a remedy
for an alleged breach of a settlement agreement deprived ChildFirst of its
constitutional right to procedural due process; (2) whether the BHA’s determination
that it lacks authority to grant injunctive relief for DHS’s alleged disparate treatment
of ChildFirst as compared to similarly situated, non-minority owned programs
deprived ChildFirst of its constitutional right to equal protection; and (3) whether
the BHA erred by concluding that the ALJ and the BHA lacked the power to award
damages or grant an injunction. After review, this Court affirms.
             ChildFirst is a non-profit corporation that operates multiple licensed
child residential facilities, including Williams House and Glenn Clark House. Prior
to April 14, 2016, ChildFirst filed applications with DHS to operate two additional
child residential facilities known as Empowerment House and Danken House. On
April 14, 2016, DHS revoked the licenses for Williams House and Glenn Clark
House (Revocation Decisions).       On May 4, 2016, DHS denied ChildFirst’s
applications to operate Empowerment House and Danken House (Application
Decisions). ChildFirst appealed from the Revocation Decisions and the Application
Decisions to the BHA.
             On December 18, 2017, DHS and ChildFirst entered into a settlement
agreement (Agreement) pertaining to the Revocation Decisions and the Application
Decisions. The Agreement provided that DHS would promptly process ChildFirst’s
Empowerment House and Danken House applications, and would issue provisional
licenses for Williams House and Glenn Clark House within 15 days. The Agreement
also stated that, within 30 days, DHS would notify all providers, referral sources,
and stakeholders involved in making placement decisions for children that DHS
issued provisional licenses for Williams House and Glenn Clark House. Finally,
paragraph 18 of the Agreement specified that “[t]he BHA shall have exclusive
original jurisdiction, subject to appellate judicial review of its [o]rder, over any
dispute that may arise with respect to the interpretation, application or enforcement
of the terms of this Agreement.” Reproduced Record (R.R.) at 32a. Although DHS
issued provisional licenses to Glenn Clark House and Williams House, it did not
process the Empowerment House and Danken House applications, or issue the
corrective notices to stakeholders regarding Williams House and Glenn Clark
House.
             On March 15, 2019, the Northeast Regional Director of DHS’s Office
of Children, Youth and Families, Jacqulyn Maddon (Maddon), informed ChildFirst
that DHS would not be renewing the Williams House and Glenn Clark House
licenses. On March 18, 2019, DHS removed all children from those facilities.
                                         2
ChildFirst appealed from these and other license refusals to the BHA and a hearing
was held on November 12, 2019.              Although the hearing did not involve the
Empowerment House and Danken House licenses, ChildFirst raised DHS’s failure
to process the Empowerment House and Danken House applications.1 At the
hearing, the BHA ordered DHS to issue all of the licenses for all of the facilities
including Empowerment House and Danken House.
              On December 13, 2019, DHS issued licenses for Empowerment House
and Danken House. On June 22, 2020, ChildFirst filed a Complaint for Violation of
Settlement Agreement (Complaint) with the BHA. On July 2, 2020, the BHA issued
a Rule to Show Cause why the Complaint should not be dismissed because it was
unsigned, and notified ChildFirst: “If [ChildFirst] wishes to pursue an appeal of this
matter, [ChildFirst] must submit a written request for hearing, with signature, to the
[BHA] within thirty (30) days of the mailing date of this [o]rder.” R.R. at 62a.
              On July 15, 2020, ChildFirst filed an original, signed copy of the
Complaint, retitled “Request for Hearing Regarding Breach of XXX-XX-XXXX
Settlement Agreement[.]” R.R. at 64a-77a. In the Complaint, ChildFirst alleged
that, at Maddon’s direction, DHS breached the Agreement by delaying its issuance
of provisional licenses to Empowerment House and Danken House, and failed to
inform providers, referral sources, and stakeholders that provisional licenses were
issued for Williams House and Glenn Clark House.                    ChildFirst averred that
Maddon’s conduct was motivated by racial animus, and demanded $2,780,140.00 in
damages.2

       1
         In its brief, DHS characterizes its failure to process the Empowerment House and Danken
House applications as an “oversight” brought to its attention at the November 12, 2019 hearing.
DHS Br. at 4. DHS contends that was the first time ChildFirst raised that issue. See id.
       2
          At a pre-hearing conference on October 14, 2020, ChildFirst’s counsel represented that
ChildFirst is seeking monetary damages due to DHS’s delay in licensing Empowerment House
and Danken House, and an injunction to stop DHS’s disparate treatment of ChildFirst.
Notwithstanding, ChildFirst’s Complaint does not request injunctive relief.
                                               3
              On September 16, 2020, DHS issued the corrective notices to
stakeholders that it issued the first provisional licenses to Williams House and Glenn
Clark House. On October 5, 2020, DHS filed the Motion, contending therein that
sovereign immunity barred ChildFirst’s claims against DHS and, even if sovereign
immunity did not bar ChildFirst’s claims, the BHA lacked subject matter jurisdiction
over the breach of contract claim for monetary damages.
              On October 13, 2020, ChildFirst filed its response to the Motion,
reasoning that the Commonwealth of Pennsylvania (Commonwealth) has waived
sovereign immunity for breach of contract claims. Further, ChildFirst asserted that,
since the applicable General Rules of Administrative Practice and Procedure
(GRAPP)3 empower ALJs to recommend “the appropriate regulation, order,
sanction, relief, or denial thereof[,]” the ALJ was authorized to award money
damages. Section 35.205 of GRAPP, 1 Pa. Code § 35.205.4
              On April 23, 2021, the ALJ issued the Recommendation, concluding
that the BHA should grant the Motion. The ALJ reasoned:

              In [its] [C]omplaint, [ChildFirst] alleges [DHS] breached
              the Agreement by failing to promptly process
              [ChildFirst]’s applications for Empowerment House and
              Danken House[,] as [DHS] did not issue provisional
              licenses for Empowerment House and Danken House until

       3
         Title 1 Pa. Code, Part II, Chapters 31-35, 1 Pa. Code §§ 31.1-35.251. “[GRAPP] appl[ies]
when agencies hold a hearing, unless the agency adopted alternate procedures.” KC Equities v.
Dep’t of Pub. Welfare, 95 A.3d 918, 932 (Pa. Cmwlth. 2014).
       4
         Section 35.205 of GRAPP specifies:
              Proposed reports shall include a statement of (1) findings and
              conclusions, as well as the reasons or basis therefor, upon all the
              material issues of fact, law, or discretion presented on the record,
              and (2) the appropriate regulation, order, sanction, relief, or
              denial thereof. There shall be stated all facts officially noticed
              under [Section] 35.173 [of GRAPP] (relating to official notice of
              facts), relied upon in the decision.
1 Pa. Code § 35.205 (emphasis added).
                                               4
               two years later on December 13, 2019. [ChildFirst] further
               alleges [DHS] failed to inform providers, referral sources,
               and stakeholders involved in making placement decisions
               for children that provisional licenses were issued for
               Williams House and Glenn Clark House. Per the
               Agreement, the [BHA] can interpret whether [DHS]
               “promptly” processed [ChildFirst]’s applications for
               Empowerment House and Danken House, and the [BHA]
               can determine whether [DHS] failed to inform providers,
               referral sources, and stakeholders that provisional licenses
               were issued for Williams House and Glenn Clark House,
               and if necessary, issue an order directing [DHS] to comply
               with the terms of the Agreement.
               However, [ChildFirst] is not disputing the terms of the
               Agreement, nor is [ChildFirst] seeking enforcement of the
               terms of the Agreement. Rather, [ChildFirst] is seeking
               monetary damages in the amount of $2,780,140.00. The
               Agreement however does not include any provisions
               regarding monetary damages.             Since the [BHA]’s
               jurisdiction is limited to the interpretation, application, and
               enforcement of the terms of the Agreement, and the
               Agreement does not contain any provisions for damages,
               the [BHA] does not have jurisdiction regarding monetary
               damages for [ChildFirst].
               At a pre-hearing conference on October 14, 2020,
               [ChildFirst]’s counsel stated that [ChildFirst] is also
               seeking an injunction to stop the disparate treatment of
               [ChildFirst] as compared to other facilities. Again[,]
               however, the [BHA]’s jurisdiction is limited to the
               interpretation, application, and enforcement of the
               Agreement. Thus, the [BHA] lacks authority to issue such
               an injunction.

Certified Record (C.R.) at 125-126 (footnote omitted). On June 7, 2021, the BHA
adopted the Recommendation in its entirety. ChildFirst appealed to this Court.5



       5
        “Our scope of review in an appeal of an adjudication of [DHS] is limited to determining
whether constitutional rights were violated, whether an error of law was committed or whether
necessary findings of fact were supported by substantial evidence.” Lil Shining Stars, Inc. v. Dep’t
of Hum. Servs., 140 A.3d 83, 92 n.5 (Pa. Cmwlth. 2016).
                                                 5
             ChildFirst first argues that the BHA violated its procedural due process
rights by depriving it of a meaningful remedy for DHS’s alleged breach of the
Agreement.
             The Pennsylvania Supreme Court has recognized:

             Ubi jus, ibi remedium translates to: “Where there is a right,
             there is a remedy.” B[lack’s] L[aw] D[ictionary] 1520
             (11th ed. 2019). The right to a remedy is, itself, a right
             protected by due process. See, e.g., United States v.
             Loughrey, 172 U.S. 206, 232 . . . (1898) (“The maxim,
             ‘Ubi jus, ibi remedium,’ lies at the very foundation of all
             systems of law.”); Marbury v. Madison, 5 U.S. (1 Cranch)
             137, 163 . . . (1803) (“[I]t is a general and indisputable
             rule, that where there is a legal right, there is also a
             legal remedy by suit or action at law, whenever that
             right is invaded. . . . [F]or it is a settled and invariable
             principle in the laws of England, that every right, when
             withheld, must have a remedy, and every injury its proper
             redress.” (quoting Blackstone’s Commentaries)). The
             right to a remedy is a core component of ordered liberty.
             Id.

Commonwealth v. Koehler, 229 A.3d 915, 933 n.10 (Pa. 2020) (emphasis added).

             The basic elements of procedural due process are adequate
             notice, the opportunity to be heard, and the chance to
             defend oneself before a fair and impartial tribunal having
             jurisdiction over the case. A due process claim requires a
             two-part analysis: (1) whether there is a life, liberty, or
             property interest with which the state has interfered; and
             (2) whether the procedures attendant to that deprivation
             were constitutionally sufficient.

Fraternal Ord. of Police Lodge No. 5, by McNesby v. City of Phila., 267 A.3d 531,
545-46 (Pa. Cmwlth. 2021) (citations omitted). It is well settled that, when the state
deprives a person of a constitutionally protected interest, it must provide him or her
with a “meaningful opportunity to be heard.” LaChance v. Erickson, 522 U.S. 262,
266 (1998). An opportunity to be heard is “meaningful,” if the person is provided
with: (1) “a fair opportunity to challenge the accuracy and legal validity of the

                                          6
[deprivation,]” McKesson Corp. v. Division of Alcoholic Beverages & Tobacco,
Department of Business Regulation of Florida, 496 U.S. 18, 39 (1990); and (2) a
“clear and certain remedy.” Id. (quoting Atchison, Topeka, & Santa Fe Ry. Co. v.
O’Connor, 223 U.S. 280, 285 (1912)).
             ChildFirst argues that it possessed a contractual right under the
Agreement, i.e., a property interest, to have the Empowerment House and Danken
House applications processed promptly, and DHS’s failure to process its
applications for almost two years prevented ChildFirst from operating the facilities
and deprived it of revenues that it could have earned therefrom. ChildFirst reasons
that because the Agreement vests exclusive jurisdiction in the BHA over disputes
arising from the Agreement, the BHA must have jurisdiction over the breach thereof
and   accompanying       damages,    and       the   BHA’s   conclusion    otherwise
unconstitutionally deprived it of a meaningful remedy.
             DHS responds that it is unclear whether the Agreement created a
property interest in ChildFirst, given that it did not guarantee the licenses would be
issued, but only that they would be promptly processed. Further, the BHA asserts
that the Agreement did not contemplate monetary damages for breach but, rather,
specific performance, which ChildFirst declined to pursue for more than two years.
Accordingly, DHS claims that the BHA’s dismissal did not deprive ChildFirst of a
meaningful remedy.
             The law is well established that “[a]n individual has a property interest
where he has an enforceable expectation under statute or contract.” Barrett v. Ross
Twp. Civ. Serv. Comm’n, 55 A.3d 550, 556 (Pa. Cmwlth. 2012).               Here, the
Agreement provides, in relevant part:

             11. [DHS] shall promptly process the applications
             submitted for the Child Residential and Day Treatment
             program for Empowerment House . . . and Danken House
             ....
                                           7
              ....
              13. Within fifteen (15) days of the effective date of this
              Agreement, [DHS] will issue first provisional licenses for
              a period of six (6) months to ChildFirst regarding both
              Glenn Clark House and Williams House, effective on the
              date of this Agreement.
              14. . . . . Within thirty (30) days after the effective date of
              this Agreement, [DHS] will issue corrective notices to all
              recipients indicating that the appeal has been settled and
              provisional licenses were issued.

R.R. at 31a. These settlement terms constituted DHS’s obligations under the
contract, in exchange for which ChildFirst agreed to be bound to its obligations.
Because ChildFirst had an enforceable expectation that DHS would perform its
obligations under the settlement as negotiated, ChildFirst had a cognizable property
interest therein.6
              ChildFirst argues that it lost revenue due to DHS’s breach of the
Agreement, because ChildFirst was unable to operate Empowerment House and
Danken House for almost two years. ChildFirst contends that the BHA’s alleged
lack of authority to grant monetary damages deprives ChildFirst of a meaningful
remedy for its monetary losses.          However, ChildFirst’s assertion ignores that
ChildFirst had other remedies under the Agreement that it did not pursue.
Specifically, it did not challenge DHS’s inaction before the BHA, as authorized by
paragraph 18 of the Agreement, and request that the BHA order DHS to comply with
the Agreement. Thus, ChildFirst may not now claim that it is without a remedy
because it failed to exercise its rights under the Agreement at the appropriate time.

       6
          DHS cites KC Equities for the principle that ChildFirst’s contractual right does not
include the right to actually receive the certificates of compliance but, rather, to have the
applications processed promptly. Nonetheless, DHS admits that “[f]rom December 18, 2017 until
November 12, 2019, the applications for Empowerment House and Danken House were not
processed and the corrective notices to stakeholders with respect to Williams House and Glenn
Clark House were not issued.” DHS Br. at 4 (emphasis added). However, DHS claims that, during
that time period, ChildFirst never requested that the BHA enforce the Agreement’s terms.
                                              8
Accordingly, the BHA’s dismissal of its damages request did not unconstitutionally
deprive ChildFirst of a meaningful remedy.7
               ChildFirst next contends that the BHA violated its rights under the
Equal Protection Clause of the Fourteenth Amendment to the United States (U.S.)
Constitution8 by dismissing its request to enjoin DHS from engaging in alleged racial
discrimination.
               Importantly, ChildFirst’s Complaint seeks only monetary damages, and
does not include a request for injunctive relief.                       As described in the
Recommendation, ChildFirst informed the ALJ “[a]t a pre-hearing conference on
October 14, 2020,” that it was “also seeking an injunction to stop the [alleged]
disparate treatment of [ChildFirst] as compared to other facilities.” C.R. at 126.
Notably, following the pre-hearing conference, ChildFirst did not amend its
Complaint to include a request for injunctive relief, nor did it file a written motion
seeking such relief, or address the legal criteria required for an injunction.
               Section 35.17 of GRAPP provides:

               Petitions for relief under a statute or other authority
               delegated to an agency shall be in writing, shall state
               clearly and concisely the grounds of interest of the
               petitioner in the subject matter, the facts relied upon and

       7
          ChildFirst cites General Motors Corp. (GMC) v. Commonwealth, 222 A.3d 454 (Pa.
Cmwlth. 2019), rev’d in part, aff’d in part, 265 A.3d 353 (Pa. 2021), to support its argument that
it was denied a “meaningful remedy.” ChildFirst Br. at 12. Therein, GMC petitioned for a refund
of corporate net income taxes in excess of a statutory cap on the amount of loss a corporation could
carry over from prior years. The parties agreed that the cap violated the Pennsylvania Constitution,
but disagreed on the remedy.
        Unlike GMC, which addressed a remedy for taxes unconstitutionally collected pursuant to
a statute, here, ChildFirst argues that the Agreement, which it negotiated and executed, did not
provide it with a meaningful remedy, despite that it afforded ChildFirst the opportunity to pursue
before the BHA “any dispute . . . with respect to the interpretation, application or enforcement of
the terms of th[e] Agreement.” R.R. at 32a. ChildFirst’s failure for two years to pursue a remedy
to require DHS to adhere to the Agreement strongly undermines its argument that the BHA’s
dismissal of its action seeking damages deprived it of a remedy.
        8
          U.S. Const. amend. XIV.
                                                 9
             the relief sought, and shall cite by appropriate
             reference the statutory provision or other authority
             relied upon for relief.

1 Pa. Code § 35.17 (emphasis added).
             Similar to Section 35.17 of GRAPP, Pennsylvania Rule of Civil
Procedure (Rule) 1021(a) requires that “[a]ny pleading demanding relief shall
specify the relief sought.” Pa.R.Civ.P. 1021(a). In Department of Public Welfare v.
Gant, 142 A.3d 964 (Pa. Cmwlth. 2016), this Court held that the appellant had not
received sufficient notice that the Department of Public Welfare (DPW), now DHS,
sought injunctive relief. Citing to Rule 1021(a), the Gant Court emphasized that a
pleading demanding relief must specify the relief sought, and further explained:

             “The party seeking the injunction must establish that[:] (1)
             the right to relief is clear[;] (2) there is an urgent necessity
             to avoid an injury which cannot be compensated for by
             damages[;] and (3) greater injury will result in refusing
             rather than granting the relief requested.” Big Bass Lake
             Cmty. Ass’n v. Warren, 23 A.3d 619, 626 (Pa. Cmwlth.
             2011) (emphasis added). Each of the above requirements
             must be satisfied before an injunction will be ordered. Id.
             [DPW’s p]etition does not request or even reference
             injunctive relief or the legal criteria necessary to establish
             a right thereto.

Gant, 142 A.3d at 992 (underline emphasis added). Here, ChildFirst’s Complaint
“does not request or even reference injunctive relief or the legal criteria necessary to
establish a right thereto.” Id.; see R.R. at 65a-77a. Accordingly, because ChildFirst
never requested or referenced such relief in its pleadings, the BHA did not violate
ChildFirst’s equal protection rights when it dismissed ChildFirst’s injunctive relief
request.
             Finally, ChildFirst argues that the BHA committed an error of law when
it concluded that it could not award damages for breach of the Agreement or order
injunctive relief because it only has the authority to interpret, apply, and enforce the

                                           10
Agreement’s express terms. ChildFirst asserts that the BHA’s jurisdiction is not so
limited, and its authority includes “any dispute arising out of the Agreement[.]”
ChildFirst Br. at 14 (bold emphasis omitted).
               Specifically, ChildFirst contends that Section 35.205 of GRAPP
authorizes such relief, in that it “gives [ALJs] the power to recommend ‘the
appropriate regulation, order, sanction, relief, or denial thereof.’” ChildFirst Br. at
15 (quoting Section 35.205 of GRAPP). Based thereon, ChildFirst declares that

               [b]ecause [GRAPP] permit[s] the granting of any type of
               appropriate relief and the award of monetary damages is
               not prohibited by any relevant law, regulation or [o]rder,
               the BHA committed an error of law when it determined
               that it is not authorized to make an award of monetary
               damages, if it finds that a monetary award is “appropriate
               relief” for [DHS’s] breach of its obligations under the []
               Agreement, or to grant injunctive relief if it finds that
               injunctive relief is “appropriate relief” for [DHS’s]
               disparate treatment of ChildFirst as compared to similarly
               situated [w]hite-owned programs.

ChildFirst Br. at 15.
               DHS responds that Section 35.187 of GRAPP permits the BHA to act
only in a manner consistent with DHS’s statutory and regulatory authority.9 DHS
correctly states:

      9
          Section 35.187 of GRAPP states:
               Presiding officers designated by the agency head to preside at
               hearings shall have the authority, within the powers and subject to
               the regulations of the agency, as follows:
                    (1) To regulate the course of hearings, including the scheduling
                    thereof, subject to the approval of the agency head, and the
                    recessing, reconvening, and the adjournment thereof, unless
                    otherwise provided by the agency head, as provided in [Section]
                    35.102(b) [of GRAPP] (relating to hearing calendar).
                    ....
                    (6) To hold appropriate conferences before or during hearings.

                                                11
              Article X of the Human Services Code[10] speaks to
              [DHS’s] authority to license and regulate child residential
              treatment facilities within the Commonwealth. [See] 62
              P.S. §[§] 1001[-1088]. Article X [of the Human Services
              Code] does not reference [the] BHA’s ability to issue
              injunctions in licensing matters. Instead, it speaks only to
              the authority of courts of common pleas to issue
              injunctions to prevent the operation of a facility when the
              facility is operating without a license or for a facility’s
              violation of [DHS’s] regulations. See [Sections 1052-
              1056 of the Human Services Code,] 62 P.S. §§ 1052-1056.
              [DHS] can seek this injunctive relief from the courts both
              when a facility is pursuing an administrative appeal or
              when a facility is not pursuing an administrative appeal.
              See id.
              This is the only reference to injunctive relief in Article X
              [of the Human Services Code] and [it] does not bestow
              [the] BHA with the ability to award injunctive relief to
              ChildFirst in this case. With respect to Article X [of the
              Human Services Code], the General Assembly determined
              the only appropriate forum for equitable relief in these
              situations is the courts of common pleas.

DHS Br. at 18-19 (footnote omitted).
              Even assuming, arguendo, that ChildFirst had properly requested
injunctive relief, the BHA lacked the jurisdiction to grant such relief in this matter.

                  (7) To dispose of procedural matters but not, before their
                  proposed report, if any, to dispose of motions made during
                  hearings to dismiss proceedings or other motions which involve
                  final determination of proceedings.
                  ....
                  (9) To submit their proposed reports in accordance with
                  [Section] 35.202 [of GRAPP] (relating to proceedings in which
                  proposed reports are prepared).
                  (10) To take other action necessary or appropriate to the
                  discharge of the duties vested in them, consistent with the
                  statutory or other authorities under which the agency
                  functions and with the regulations and policies of the agency.
1 Pa. Code § 35.187 (emphasis added).
       10
          Act of June 13, 1967, P.L. 31, art. 10, as amended, 62 P.S. §§ 1001-1088.
                                              12
The Recommendation states that, “[a]t a pre-hearing conference on October 14,
2020, [ChildFirst’s] counsel acknowledged that all actions required by the terms of
the Agreement have been completed.” C.R. at 125. Specifically, ChildFirst’s
counsel admitted: “I believe that now[,] everything that was required by that
[Agreement] has been done[,] albeit, very, very, very belatedly.” R.R. at 155a.
Importantly, the Agreement described the BHA’s jurisdiction as those
“dispute[s] . . . aris[ing] with respect to the interpretation, application or
enforcement of the terms of th[e] Agreement[,]” R.R. at 32a, and DHS’s alleged
disparate treatment of ChildFirst is not such a dispute because injunctive relief can
only prevent or mandate current/future action, and any such alleged disparate
treatment is unrelated to the Agreement’s terms which “have been completed.” C.R.
at 125. An injunction to prevent future disparate treatment is not a “dispute . . .
aris[ing] with respect to the interpretation, application or enforcement of the terms
of th[e] Agreement.” R.R. at 32a.
               Further, the Pennsylvania Supreme Court has explained that “only
courts of . . . the Commonwealth” (and not administrative agencies) “have the power
to grant declaratory judgment and injunctive relief pursuant to the Declaratory
Judgment[s] Act, 42 Pa.C.S. §[§] 7531[-7541.]” Empire Sanitary Landfill, Inc. v.
Dep’t of Env’t Res., 684 A.2d 1047, 1055 (Pa. 1996) (emphasis added). For these
reasons, the BHA did not have jurisdiction to order injunctive relief in this case.
               In contrast to ChildFirst’s request for injunctive relief, ChildFirst’s
money damages claim reflects ChildFirst’s alleged loss of revenue arising from
DHS’s alleged failure to adhere to the Agreement’s directive to promptly process
the Danken House and Empowerment House applications.11 It is a dispute over
DHS’s alleged failure to issue corrective notices to all providers, referral sources,

       11
         The Pennsylvania Supreme Court has noted that “‘lost profits’ are a type of consequential
damage[.]” AM/PM Franchise Ass’n v. Atl. Richfield Co., 584 A.2d 915, 921 n.8 (Pa. 1990).
                                               13
and stakeholders involved in making placement decisions for children that
provisional licenses were issued for Williams House and Glenn Clark House.
Nonetheless, “while courts have certain inherent powers, the same is not true of
administrative agencies, whose authority is limited to the powers granted by
legislative enactment.” Mack v. Civ. Serv. Comm’n (City of Phila.), 817 A.2d 571,
574 (Pa. Cmwlth. 2003). This Court has emphasized that “even when particular
administrative agencies have been found authorized to enforce settlements entered
in cases before them, that power has not included the authority to award
compensatory damages[12] for breach of the settlement agreement.” Id. at 575
(emphasis added). ChildFirst has not identified any authority explicitly granting the
BHA power to award compensatory damages. Absent any statutory authority
permitting such, this Court must conclude that the BHA’s “exclusive original
jurisdiction . . . over any dispute . . . with respect to the interpretation, application or
enforcement of the terms of th[e] Agreement[,]” R.R. at 32a, does not include “the
authority to award compensatory damages for breach of the [Agreement].” Mack,
817 A.2d at 575.
              For all of the above reasons, the BHA’s order is affirmed.




                                           _________________________________
                                           ANNE E. COVEY, Judge


Judge Dumas did not participate in the decision in this case.


       12
          “Compensatory damages consist of both ‘general’ and ‘consequential’ or ‘special’
damages. While general damages compensate the injured party for the immediate injury or loss
sustained, consequential damages are damages that flow from the consequences of the direct
injury.” The Birth Ctr. v. The St. Paul Cos., Inc., 787 A.2d 376, 390 n.1 (Pa. 2001) (Nigro J.,
concurring).
                                              14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

ChildFirst Services, Inc.,              :
                   Petitioner           :
                                        :
            v.                          :
                                        :
Department of Human Services,           :   No. 681 C.D. 2021
                 Respondent             :

                                   ORDER

            AND NOW, this 29th day of March, 2022, the Department of Human
Services, Bureau of Hearings and Appeals’ June 7, 2021 order is affirmed.



                                     _________________________________
                                     ANNE E. COVEY, Judge